Citation Nr: 0013289	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  98-13 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment of educational assistance benefits 
under Chapter 1606, Title 10, United States Code, for a 
period of enrollment beyond February 5, 1996.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel







INTRODUCTION

The appellant reported active service from February 1980 to 
February 1984, with subsequent service in the Coast Guard 
Reserves.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1998 determination by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  The Department of Defense has reported that the appellant 
became eligible for Chapter 1606 educational benefits on 
February 5, 1986.

2.  The appellant's eligibility for Chapter 1606 educational 
benefits terminated on February 5, 1996.


CONCLUSION OF LAW

The criteria for entitlement to payment of educational 
assistance benefits under Chapter 1606 (formerly Chapter 106) 
for any period of enrollment beyond February 5, 1996, have 
not been met.  10 U.S.C.A. §§ 16131, 16132, 16133 (West 
1991); 38 C.F.R. §§ 21.7540, 21.7550 (1999).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

Educational benefits are available to members of the Selected 
Reserve under Chapter 1606, Title 10, United States Code.  
Specifically, an individual who, after June 30, 1985, 
enlists, reenlists, or extends an enlistment in the Selected 
Reserve for a period of not less than six years, or is 
appointed as a reserve officer and agrees to serve in the 
Selected Reserve for a period of not less than six years in 
addition to any other period of obligated service in the 
Selected Reserve and, before completing initial active duty 
for training, has a high school diploma, is entitled to 
educational assistance under Chapter 1606.  10 U.S.C.A. § 
16132.  Regulations provide that a determination of an 
individual's eligibility for Chapter 1606 benefits is to be 
made by the Armed Forces.  38 C.F.R. § 21.7540(a).

Except under specific circumstances, a reservist's period of 
eligibility expires effective the earlier of the following 
dates: (1) the last day of the 10-year period beginning on 
the date the reservist becomes eligible for educational 
assistance; or (2) the date of separation from the Selected 
Reserve.  38 C.F.R. § 21.7550(a).  If a reservist is enrolled 
in an educational institution regularly operated on the 
quarter or semester system, and the reservist's period of 
eligibility would expire during a quarter or semester, the 
period of eligibility shall be extended to the end of the 
quarter or semester.  38 C.F.R. § 21.7550(b)(1).  If the 
reservist served on active duty during the Persian Gulf War 
and other specific criteria are satisfied, then that period 
of service shall not be considered in determining the time 
limit on eligibility.  38 C.F.R. § 21.7550(a)(3).  Further, a 
period of eligibility may be extended if the individual 
applies for an extension within a prescribed time period, and 
the individual was prevented from initiating or completing a 
program of education within the applicable time period, due 
to a physical or mental disability not the result of the 
reservist's own willful misconduct.  38 C.F.R. § 21.7551(a); 
see 38 C.F.R. § 21.7532(e).

In this case, Department of Defense (DOD) data indicates that 
the appellant, by virtue of serving in the Coast Guard, 
established basic eligibility for Chapter 1606 benefits as of 
February 5, 1986.  The record also appears to indicate that 
the appellant entered into a new 6 year contract of service 
in the Selected Reserves on December 8, 1995.  In May 1998, 
the RO received a VA Form 22-1999 (Enrollment Certification) 
from Eastern Washington University for the period from March 
1998 through June 1998.  A May 1998 VA letter notified the 
appellant that he became ineligible for benefits as of 
February 5, 1996.  The appellant disagreed with that 
determination, and contends that he was told that the 
delimiting date had been extended by his reenlistment. 

The Board has reviewed the evidence of record and concludes 
that there is no legal basis for an extension of the 
appellant's delimiting date for Chapter 1606 benefits.  The 
DOD data reveals that his basic eligibility for Chapter 1606 
benefits began on February 5, 1986.  The law is clear that a 
reservist's period of eligibility expires effective the 
earlier of the last day of the 10-year period beginning on 
the date the reservist becomes eligible for educational 
assistance, or the date the reservist is separated from the 
Selected Reserve.  38 C.F.R. § 21.7550(a).  Thus, the earlier 
date, as defined by 38 C.F.R. § 21.7550(a), is 10 years after 
the appellant established Chapter 1606 eligibility, or 
February 5, 1996.

The appellant has essentially stated that he thought his 
Chapter 1606 benefits were extended for an additional 10 
years from the date of his December 8, 1995, enlistment 
contract.  In February 1999, he testified at a hearing before 
the undersigned member of the Board that documents pertaining 
to eligibility for educational assistance benefits under 
Chapter 1606 gave him the impression that his benefits would 
be valid for an additional 10 years after he signed a new 6 
year obligation in the Reserves.  He stated that he was also 
told of the extension by VA personnel.  He further explained 
that a Coast Guard warrant officer had informed him that his 
reenlistment in December 1995 would start a new eligibility 
time frame.  

In support of his argument, the veteran submitted a June 1994 
letter he had received from a supervisor at the U.S. 
Department of Transportation.  This letter states that the 
veteran's reenlistment could start a new 10 year period to 
utilize benefits from the Montgomery GI Bill, as long as the 
veteran had not received the maximum cumulative benefit.  
Nevertheless, the Board notes that "erroneous advice given by 
a government employee cannot be used to [prevent] the 
government from denying benefits."  McTighe v. Brown, 7 Vet. 
App. 29, 30 (1994) (referring to the rule enunciated in OPM 
v. Richmond, 496 U.S. 414, 110 S.Ct. 2465, 110 L.Ed.2d 387 
(1990)).  It is regrettable if the appellant may have 
received inaccurate advice regarding his eligibility for VA 
educational assistance benefits, but this would not create 
any legal right to benefits where such benefits are otherwise 
precluded by law.  See Shields v. Brown, 8 Vet. App. 346, 351 
(1995).

The Board has considered whether the appellant meets any of 
the criteria for extending his delimiting date, as set forth 
in 38 C.F.R. § 21.7550(a)(3) and 38 C.F.R. § 21.7551(a).  
However, there is no evidence of record that the appellant 
was prevented from utilizing his benefits within the 
prescribed time period, due to a physical or mental 
disability, not the result of his own willful misconduct.  
The Board further points out that the period of education for 
which the appellant was denied benefits began after his 
February 5, 1996, delimiting date.  Thus, as the reservist's 
period of eligibility for Chapter 1606 benefits did not 
expire during a quarter or semester, his period of 
eligibility may not be extended to the end of the quarter or 
semester, as set forth in 38 C.F.R. § 21.7550(b)(1).

Based on the foregoing, the Board finds that the appellant is 
not entitled to an extension of the delimiting date beyond 
February 5, 1996, for utilizing an award of educational 
benefits under Chapter 1606, Title 10, United States Code.  
The Board recognizes and understands the appellant's 
contentions, but governing legal criteria specifically 
exclude an extension of the delimiting date for utilizing 
Chapter 1606 benefits, absent certain circumstances, which 
are not met in this case.  As the disposition of this claim 
is based on the law and not on the facts of this case, the 
claim must be denied based on a lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

The appeal is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

